OPINION OF THE COURT
Per Curiam.
Peter Citrin has submitted an affidavit dated September 19, 1989, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Citrin was admitted to the practice of law by this court on January 23, 1980.
Mr. Citrin acknowledges that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning allegations that he participated in a con*17spiracy, whereby he knowingly acted as attorney for his coconspirators in a scheme to fraudulently obtain the proceeds of a mortgage on property owned by an innocent third party, and that the resignor actively assisted in the conspiracy by witnessing the execution of the mortgage and acting as attorney for his coconspirators at the closing while a coconspirator impersonated the actual property owner.
As a result of the aforementioned conduct, on May 22, 1989, the resignor was convicted in the District Court of Nassau County of conspiracy in the fifth degree, a class A misdemeanor, upon his plea of guilty. A condition of the plea agreement was Mr. Citrin’s resignation as an attorney and counselor-at-law.
Mr. Citrin indicates in his affidavit that he could not successfully defend himself on the merits against the allegations outlined above; that his resignation is freely and voluntarily tendered; that he is not being subjected to coercion or duress; and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the resignation of Peter Citrin as a member of the Bar is accepted and directed to be filed. Mr. Citrin is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Lawrence, JJ., concur.
Ordered that the resignation of Peter Citrin is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Peter Citrin is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Peter Citrin shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, Peter Citrin is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law *18before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.